Citation Nr: 0304036	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) of the in North 
Little Rock, Arkansas in which service connection for 
posttraumatic stress disorder (PTSD) was denied.  

In October 2000 the Board denied the veteran's claim of 
entitlement to service connection for PTSD as not well- 
grounded.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 order, 
the Court granted the appellant's and the VA General 
Counsel's motions to Stay Further Proceedings and remand the 
issue.  The Board's decision was vacated and the appellant's 
claim was remanded for additional proceedings pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

The Board remanded this issue in September 2001 for 
development pursuant to the Court's April 2001 order.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and this diagnosis 
has been predicated on verified stressors during service.  


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The December 2001 RO letter informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in May 1998, January 2002 and May 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2002); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the- fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

In this case, the veteran's DD Form 214 and DA 20 show that 
his military occupational specialty (MOS) was duty soldier.  
He received a National Defense Service Medal, a Vietnam 
Service Medal and a Republic of Vietnam Campaign Medal with 
60 Clasp.  The veteran's DD Form 214 and DA 20 reveal that he 
served in the Republic of Vietnam from August 1966 to August 
1967.  However, no objective evidence demonstrates that the 
veteran engaged in combat with the enemy.  The veteran was 
not awarded the Combat Infantryman Badge, the Purple Heart 
Medal, or any other award associated with valor or heroism 
shown while engaged with an enemy force.  Accordingly, the 
Board finds that there is no credible evidence that the 
veteran actually "engaged in combat."  Although the veteran 
may have served in a combat zone, serving in a combat zone is 
not the same as engaging in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.  

At the April 1998 RO hearing the veteran testified that he 
arrived in Vietnam in 1966 and that he was a longshoreman.  
He stated that he unloaded ships in Long Binh and transported 
them from there to Saigon.  The veteran indicated that he 
also had to perform guard duty while the ships were being 
unloaded.  He asserted that he was with the 567th 
Transportation Company and described a fellow soldier jumping 
into a taxi with him who was being followed by the Viet Cong 
with guns.  The veteran testified that a cave in occurred on 
some Vietnamese women and children at the docks, that he had 
to help dig them out and that it was a horrible sight.  He 
also described being shot at by a sniper while walking from 
the bay to wherever he was going.  The shot went between him 
and the other guy he was walking with and they hit the 
ground.  The sniper incident was the one he recalled and 
dreamed of the most.  At the May 2000 Videoconference the 
veteran testified that his military occupational specialty 
was as a longshoreman with the 567th.  He stated that they 
imported goods from the United States and loaded and unloaded 
the goods.  The veteran described witnessing the death of 21 
Vietnamese people while they were doing work details in his 
unit.  He reported that they were making caves and that the 
ground gave in and crushed the people.  The veteran testified 
that he helped to rescue them.  He stated that on November 1, 
1966 there were 28 rounds of rifle fire that night and that 
on January 1, 1967 there was sniper fire.  The veteran 
reported that he was attacked the night before he left 
Vietnam.  

In January 1999 the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided information that 
documents combat incidents to include harassing sniper fire 
during the period of November 1966 to October 1967 for the 
71st transportation battalion, the higher headquarters of the 
567th and 561st transportation companies.  The veteran's DA 20 
showed that he was with the 567th and the 561st companies from 
August 1966 to August 1967.  USASCRUR verified that the 567th 
was stationed at Long Binh and was attached to the 71st 
Battalion.  They also verified that on November 1, 1966, 28 
rounds of rifle fire were fired into Saigon resulting in two 
deaths and many wounded.  USASCRUR verified that there was 
sniper fire in January 1967, there were no causalities.  

Since USASCRUR verified the veteran's stressors the question 
therefore becomes whether the veteran has a diagnosis of PTSD 
based on such stressors.  

The May 1998 VA examination impressions were PTSD, chronic, 
delayed and dysthymia.  The July 1998 VA outpatient treatment 
record impressions were PTSD; pain disorder associated with 
medical and psychological factors (chronic); major 
depression, single episode in remission; generalized social 
phobia; alcohol abuse in remission.  In September and October 
1998 the diagnoses were depression, not otherwise specified 
and PTSD.  The impressions were PTSD and depressive disorder 
not otherwise specified in January 1999.  The veteran was 
hospitalized from January 1999 to February 1999.  The 
principal diagnosis was PTSD.  Depressive disorder, not 
otherwise specified was also listed under Axis I.  In 
February 1999 the VA outpatient treatment record diagnosis 
was PTSD.  In March 1999 the medical record discharge 
instructions listed anxiety / depression and PTSD as 
diagnoses.  The impression was PTSD in April, June and 
December 1999.  In October 1999 Arkansas Rehabilitation 
Services General Medical Assessment listed PTSD as one of the 
veteran's disabilities.  He began regular counseling for PTSD 
in January 2000.  A social worker from the Central Arkansas 
Veteran's Healthcare System Mental Health Clinic wrote in, 
May 2000, that the veteran was being treated in the mental 
health clinic and the PTSD Program for posttraumatic stress 
disorder.  In May 2000 Dr. Freeman indicated that the veteran 
was being seen as an outpatient in the PTSD program.  He 
listed the veteran's latest diagnoses as chronic PTSD and 
depressive disorder, not otherwise specified.  

Pursuant to the Board's remand the VA examined the veteran 
again in January and May of 2002.  The January 2002 
psychiatric diagnosis was PTSD, chronic.  The May 2002 
psychiatric diagnosis was chronic PTSD.  The examiner 
commented that the veteran's PTSD appears to have been 
incurred during his military service.  The examiner wrote 
that there was a nexus between the stressors the veteran 
reported and the PTSD symptomatology noted in this and 
previous examinations.  The actual date on which symptoms 
began was difficult to tell for certain.  The examiner 
commented that apparently there were intrusive thoughts from 
virtually the time that the veteran left Vietnam that have 
persisted but may have been masked by his working.  It 
appeared that his nightmares and other symptoms worsened in 
the 1990s.  

Overall, the Board finds that the veteran has a current 
diagnosis of PTSD that is based on verified in-service 
stressors.  Accordingly, the evidence supports the grant of 
service connection for this disorder.  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  





		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

